DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




       BELINDA CAMPBELL, as the personal representative
           of the Estate of Kevin Robinson, deceased,

                             Appellant,

                                 v.

        BELL TOWER SHOPS, LLC; MADISON MARQUETTE
   LEASING, INC; TGI FRIDAY'S INC; JACKMONT HOSPITALITY,
   INC. d/b/a TGI FRIDAY'S; and ANDY FRAIN SERVICES, INC.,

                             Appellees.


                          No. 2D21-1696



                        September 21, 2022


Appeal from the Circuit Court for Lee County; Joseph C. Fuller, Jr.,
Judge.

Mikel R. Kinser, Joseph R. North and Joseph R. North, Jr., of The
North Law Firm, P.A., Fort Myers, for Appellant.

P. Brandon Perkins of Campbell Conroy & O'Neil, Plantation, for
Appellee Bell Tower.

Ezequiel Lugo of Bank Lopez Gassler, P.A., Tampa, for Appellee
Madison.
No appearance for remaining Appellees.


PER CURIAM.

     Affirmed.


CASANUEVA, SILBERMAN, and LaROSE, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   2